

	

		IV

		111th CONGRESS

		1st Session

		H. CON. RES. 53

		IN THE HOUSE OF REPRESENTATIVES

		

			February 12, 2009

			Ms. Eddie Bernice Johnson of

			 Texas (for herself and Mr. Meeks of New

			 York) submitted the following concurrent resolution; which was

			 referred to the Committee on Education and

			 Labor

		

		CONCURRENT RESOLUTION

		Recognizing the achievement of parity among

		  African-Americans in computer science.

	

	

		Whereas the National Center for Education Statistics

			 reports that since 1997, the number of black students receiving baccalaureates

			 in computer science has more than doubled, from 2,463 to 5,875;

		Whereas the percentage of blacks among computer science

			 bachelor’s degree holders has been rising since 1998, and in 2006, blacks made

			 up 12.4 percent of the candidates receiving those degrees, a proportion almost

			 equal to that of blacks in the United States population, which is 12.8

			 percent;

		Whereas in other areas such as engineering, blacks do not

			 have parity, because they earned only 5 percent of bachelor’s degrees in

			 engineering in 2006;

		Whereas the total number of students receiving degrees in

			 computer science has shrunk by more than 12,000 over the past two years for

			 which the Federal Government has data: from 59,488 in 2003 to 47,480 in

			 2005;

		Whereas computer science is the bedrock of a great variety

			 of future technologies;

		Whereas the National Society of Black Engineers has more

			 than 4575 collegiate members who have or are pursuing degrees in computer

			 sciences since 2001;

		Whereas Clarence Skip Ellis, born in 1943

			 in south Chicago, Illinois, is the first African-American to attain a Ph.D. in

			 computer science;

		Whereas when he was 15, Dr. Ellis took a job at a local

			 company and worked the graveyard shift, during which he guarded

			 and educated himself about computers, which in 1958 were very uncommon;

		Whereas Dr. Ellis won a scholarship and matriculated at

			 Beloit College in 1960, and he discovered that he was the only African-American

			 on campus;

		Whereas Dr. Ellis graduated from Beloit College in 1964

			 with a double major in math and physics, and he went on to earn a Ph.D. in

			 computer science in 1969 at the University of Illinois Champaign-Urbana where

			 he worked on one of the world’s first supercomputers, the Illiac 4;

		Whereas Dr. Ellis is a trailblazer who symbolizes

			 perseverance and success in the face of seemingly insurmountable

			 challenges;

		Whereas the offshoring of jobs, and the H–1B visa

			 program—which allows non-U.S. citizens in high-skill professions to live in the

			 U.S. as temporary workers—are contributing to salary stagnation in domestic

			 technology jobs;

		Whereas to remain competitive, computer scientists must

			 continue to innovate, learn new skills, and think creatively;

		Whereas enrichment programs for middle school students are

			 of critical importance to retaining their interest in math and science, and an

			 example of a successful program is the Summer Engineering Experience for Kids

			 (SEEK) Camp, sponsored by the National Society of Black Engineers, which since

			 2007 has included the participation of more than 900 third, fourth, and fifth

			 graders; and

		Whereas the National Science Foundation, Department of

			 Energy Office of Science, National Institutes of Health, and other Federal

			 agencies are well positioned to increase the diversity of our Nation’s science

			 and technology workforce through a variety of research and educational

			 programs: Now, therefore, be it

		

	

		That the Congress recognizes the

			 achievement of parity among African-Americans in degrees conferred in computer

			 science and celebrates this victory among persons of color, especially during

			 Black History Month.

		

